Citation Nr: 1509248	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  96-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for mechanical low back pain with residual muscle strain to include consideration of an extraschedular rating.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John C. Betts, Esquire


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from March 1980 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1995 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 1997, the Board affirmed the RO's denial of an evaluation in excess of 20 percent on a schedular basis for the Veteran's low back disability, and remanded the case to the RO for consideration of an evaluation on an extra schedular basis.  

In February 1999, the Board denied the Veteran's claim for an increased rating for a low back disability on an extraschedular basis.  The Veteran appealed the Board's decision, and in May 2001, the United States Court, of Appeals for Veterans Claims (Court) vacated the Board's decision, and remanded the issue on appeal so that the Board could have an opportunity to readjudicate the Veteran's claim in light of the Veterans Claims Assistance Act of 2000 (VCAA) and all other applicable laws and regulations.  In May 2003 and March 2005, the Board remanded the Veteran's claim.

In October 2005, the Board denied entitlement to an extraschedular rating for mechanical low back pain with residual muscle strain.  The Veteran appealed this decision to the Court.  In October 2008, the Court remanded the claim back to the Board for compliance with a September 2008 Joint Motion for Remand.  

The September 2008 Joint Motion for Remand found that, while the Board correctly adjudicated whether an extra schedular evaluation was warranted at the time of the October 2005 decision, the Board failed to address whether the Veteran was entitled to an increased rating on a schedular basis.  The Board was directed to consider the issue on remand.  The issue before the Board was accordingly changed thereafter.  

In a May 2009 decision, the Board remanded this matter in order to provide the Veteran with additional notification and development required pursuant to the VCAA.  This notice was furnished, additional treatment records were sought and the Veteran was afforded an examination in November 2009 with an addendum report dated in December 2009.  

The Veteran requested a hearing before an RO official in October 2010, this was scheduled in February 2012.  It was rescheduled to May 2012 at appellant's request.  The Veteran did not attend the hearing.  He requested a Board hearing and one was scheduled for November 2014.  In November 2014, he cancelled the hearing and stated he would forgo a hearing and instead submit written argument to the Board.  Also in November 2014, he sought and was granted by the undersigned an extension of time to submit argument and evidence.  Evidence and argument were received at the Board in January 2015.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for a total disability evaluation based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements in January 2015 indicating that he believes his service-connected low back disability renders him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In January 2015, the Veteran's attorney submitted the aforementioned evidence and argument consisting of a written statement by the Veteran dated in December 2015 and medical records from Centerpoint Medical Center dated in 2012.  He also asserted that there exists additional treatment records dated more recently for the Veteran at the VAMC Kansas City that are relevant to his disability on appeal.  Additionally, a separate statement in support of the claim was associated with the record from a lifelong friend of the Veteran who is also a therapist.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The record reflects that VA treatment records associated with the claim are dated through June 2010.  Accordingly, the VA records described by the Veteran's attorney should be sought on remand and associated with the claim.  

The Veteran's attorney states that the Veteran's back disability on appeal is worsening.  This is also alleged in the Veteran's detailed January 2015 written statement as well as the January 2015 report from his friend.  The Board notes that the most recent VA examination report is the addendum dated in December 2009.  In light of the credible statements that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of mechanical low back pain with residual muscle strain.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran described his inability to perform work and work like tasks due to his low back disability in January 2015.  Hence, the Veteran's claim for an increased disability rating for service-connected low back disability includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.  

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  Service connection has been established for mechanical low back pain with residual muscle strain, rated as 20 percent disabling.  The disability rating, even in conjunction with the associated service-connected left lower extremity radiculopathy disability (rated 10 percent), currently does not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  The record suggests that the Veteran is not currently working, and he reports that he last worked in the early 1990's.  He reports he received a GED while on active duty.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Obtain updated VA treatment records from the Kansas City VAMC dated since June 2010.  

3.  Thereafter, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the  extent of all impairment due to his service-connected mechanical back pain.  Any pertinent evidence in Virtual VA/VBMS must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be directed to provide an opinion concerning the functional impact caused by the Veteran's service-connected mechanical back pain and other service-connected disabilities (currently left lower extremity radiculopathy) on his ability to perform both sedentary and physical tasks.

The supporting rationale for all opinions expressed must be provided.  

3.  Thereafter, the AOJ should readjudicate the claims of entitlement to an increased rating for mechanical low back pain with residual muscle strain on a schedular and extra-schedular basis, and TDIU, including consideration of evidence received since the August 2010 supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, the Veteran should he provided a SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




